Citation Nr: 1701031	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA( Regional Office (RO) in Phoenix, Arizona, that granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective from March 22, 2010.  

The Veteran disagreed with the initial 50 percent rating assigned for the PTSD, as well as the effective date for the grant of service connection.  

In June 2015, the Board denied the Veteran's claim for an effective date prior to March 22, 2010 for the grant of service connection for PTSD.  The Board remanded the issue of entitlement to an initial rating in excess of 50 percent for the service-connected PTSD, along with the TDIU claim, which was addressed in a July 2013 Statement of the Case; and, which the Board explained had been raised by the record by virtue of the Veteran's assertion that he was unemployable due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to issuing a decision on the merits of the Veteran's claim on appeal, the Board received notice in November 2016 that the Veteran died in October 2016, during the pendency of the appeal.  




CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims of entitlement an initial disability rating in excess of 50 percent for the service-connected PTSD and entitlement to a TDIU.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (codified at 38 C.F.R. pts. 3, 14 , and 20).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  In November 2016, the RO received a VA Form 27-0820a, Report of First Notice of Death from the Veteran's surviving child documenting that the Veteran passed away in October 2016.  A report from the Social Security Administration, which was associated with the Veteran's electronic VBMS file in December 2016, confirms that the Veteran died in October 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran (appellant) and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as `to the merits of this appeal or to any derivative claim brought by a survivor of the claimant.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision.  38 C.F.R. § 3.1010(b) (2016).

ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


